Citation Nr: 1234224	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for degenerative disc and joint disease of the cervical spine (neck disability).

2.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the dominant left shoulder (left should disability).

3.  Entitlement to service connection for degenerative joint disease of the right shoulder, secondary to service-connected neck disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2008 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, and Denver, Colorado, respectively.  Jurisdiction of the Veteran's claims files is currently at the Denver RO.  

The issue of entitlement to a rating in excess of 20 percent for left shoulder disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran right shoulder disability is shown to be proximately due to or aggravated by his service-connected neck disability.

2.  The Veteran's neck disability is not manifested by ankylosis of the cervical spine, nor is he shown to have incapacitating episodes in the form of doctor prescribed bed rest due to his neck symptoms.  

CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability as secondary to a service-connected cervical spine disability is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).

2.  The criteria for a rating higher than 30 percent for the cervical spine disability are not met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in April 2008 and March 2011 letters, prior to the respective June 2008 and May 2011 rating decisions on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition to paper claims files, the Veteran also has an electronic claims file, known as a Virtual VA file.  The Board has reviewed this electronic file and finds that the evidence contained therein is either duplicative of the evidence contained in the paper claims files or irrelevant to the claims on appeal.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in February 2012.  Although the Veteran indicated that symptoms of his neck disability have worsened overall, he did not indicate that they had worsened since the most recent VA examinations.  Furthermore, he has not identified any symptoms post-February 2012 to show any increase in neck symptoms.  In other words, the evidence of record does not show, that his disability has increased significantly in severity since that examination.  

Accordingly, the Board will address the merits of the Veteran's claim.  
Legal Criteria

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability medically shown to be proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Effective October 10, 2006, the regulations also provide for the award of secondary service connection based on aggravation of a nonservice-connected disability by a service-connected disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's neck disability has been rated as 30 percent disabling under Diagnostic Code 5243 and is evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011). 

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 30 percent rating is warranted if forward flexion of the cervical spine in 15 degrees or less or favorable ankylosis of the entire cervical spine.  40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

Alternatively, diseases or injuries to the spine may be rated under the criteria for Intervertebral Disc Syndrome (IVDS) when appropriate. 

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, normal extension is 0 to 45 degrees, normal left and right lateral flexion is 0 to 45 degrees, and normal left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is to 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees. 

The Board notes here that the Veteran is separately service-connected for his bilateral upper extremity radiculopathy secondary to his neck disability.  He was assigned a 20 percent rating for each upper extremity in an April 2009 rating decision.  The Veteran separately sought an increased rating for radiculopathy of the bilateral upper extremities, and was denied an increase in an April 2012 rating decision.  Of date, he has not appealed that decision.  As such, the Board will only address the claim of entitlement to an increased rating for his neck disability.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

The Veteran seeks service connection for a right shoulder disability as secondary to his service-connected neck disability.  

The STRs do not show any treatment for a right shoulder disability, nor does the Veteran contend otherwise.  He is currently diagnosed as having degenerative joint disease of the right shoulder.  Thus, the only question before the Board is whether the Veteran's right shoulder disability is proximately due to, a result of, or permanently worsened by his service-connected neck disability.  

The Veteran's treating physician submitted a letter dated in June 2010 indicating that she thought it was probable that the Veteran has used his shoulders excessively in an effort to compensate for his neck problems.  Thus, she opined, his shoulder disabilities have been aggravated over time.  The physician noted the Veteran's April 2007 injury to his right shoulder (biceps tendon rupture), and noted his diagnosis of a rotator cuff tear on the right.  She also indicated that the Veteran's shoulder problems are caused by the repetitive movement and significant lifting he is required to do at work.  The physician further noted the Veteran's history of chronic, cervical spine degenerative disc disease with stenosis, and how she believes that due to the Veteran's neck pain, "his use of his shoulders is exaggerated in an effort to help protect the neck from further stress or injury."  She further opined that his underlying cervical spine disability has increased the severity of his rotator cuff conditions in both shoulders, and has contributed to the bone spur formation in the shoulders by years of repetitive motion and heavy lifting.  

In response to the June 2010 private opinion, the Veteran was afforded a VA examination of his shoulders in March 2011.  Following a brief discussion of the Veteran's right shoulder history, the examiner diagnosed him as having degenerative joint disease of the right shoulder.  He opined that the Veteran's current right shoulder disability was less likely than not due to his service-connected cervical spine degenerative disc and joint disease.  The examiner's rationale was that the neck and shoulder are separate anatomic areas, and there is no radiation of pain or weakness from the neck that would alter the use of the shoulder.  Further, he noted, the Veteran's rotator cuff injury is due to specific trauma without relation to the cervical spine disability.  The examiner, however, failed to provide an opinion as to whether the Veteran's right shoulder disability was chronically worsened (aggravated) by his service-connected neck disability.  

The Board finds that the March 2011 examiner failed to provide a full and adequate opinion related to the Veteran's secondary service connection claim for his right shoulder, and notes that the only competent clinical opinion of record indicates that the Veteran's right shoulder disability was caused or aggravated by his service-connected neck disability.  Thus, the Board finds that preponderance of the evidence supports the Veteran's claim of entitlement to service connection for a right shoulder disability on a secondary basis.  

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

By way of background, the Veteran was originally awarded service connection for his neck disability in a June 2006 rating decision.  He was assigned a 20 percent rating, effective in November 1999.  He filed his current claim for increase in March 2008, and in a June 2008 rating decision, his rating was increased to 30 percent, effective in March 2008.  The Veteran appealed the rating assigned.  

The Veteran must either have unfavorable ankylosis of the entire cervical spine or incapacitating episodes (of doctor prescribed bed rest) lasting at least four weeks but less than six weeks during the past 12-month period to warrant a higher schedular rating.  

In response to his claim for increase, the Veteran was afforded a VA examination in April 2008, during which he was diagnosed as having degenerative disc disease of the cervical spine.  During this examination, the Veteran denied any periods of incapacitating episodes within the past year.  Physical examination revealed tenderness and muscle spasm in the cervical spine.  Forward flexion was initially to 20 degrees, but was reduced to 15 degrees following repetition and continued pain.  The examiner opined that the Veteran's forward flexion was reduced from 5 to 10 degrees with repetition due to pain.  There were no signs of ankylosis of the cervical spine.  

The Veteran was afforded another VA examination of the neck in March 2010 during which forward flexion was assessed as being to 24 degrees.  The Veteran had pain, weakness, and lack of endurance in the neck.  Following repetitive motion, the examiner found no additional loss in degree of range of motion.  At the time of the examination, the examiner indicated that the Veteran had favorable ankylosis of the cervical spine (24 degrees).  Upon clarification in an April 2010 addendum, the examiner indicated that there was no evidence that the Veteran had ankylosis of the cervical spine.  The examiner diagnosed the Veteran as having IVDS of the cervical spine.  The examination did not address whether the Veteran had any periods of incapacitation within the previous 12 months.  

The Veteran underwent another VA spine examination in January 2012, during which he reported losing 10 days of work in the last year due to his cervical spine and left shoulder disabilities.  He did not indicate that these were days of doctor prescribed bed rest.  It was noted that he continued to work without restrictions, although the examiner indicated that the Veteran would have difficulty lifting more than 40 pounds at a time.  

Range of motion testing revealed forward flexion limited to 10 degrees (with pain), and forward flexion was limited to 25 degrees following repetitive testing.  The examiner found no evidence of additional limitation in range of motion of the cervical spine following repetitive testing.  The examiner noted that the Veteran had additional functional impairment after repetitive use in the form of painful movement, less movement, and crepitus.  There was no evidence of ankylosis noted.  

The examiner indicated that the Veteran had IVDS of the cervical spine, but he did not have any incapacitating episodes due to his neck disability in the past 12 months.  The examiner found that the Veteran's neck disability did impact his ability to work inasmuch as he cannot extend his neck due to numbness.  

The Veteran continues to receive VA treatment for his neck disability, but the medical records show no evidence of ankylosis of the cervical spine or doctor prescribed bed rest for his cervical spine symptoms.  During the Veteran's hearing, he indicated that he experiences "incapacitating" episodes impacting his work, but he did not contend this was doctor prescribed bed rest.  

Upon careful review of evidence of record, including relevant VA Medical Center treatment records, the Board finds that the Veteran is not entitled to a schedular rating in excess of 30 percent for his service-connected neck disability.  The record does not show that the Veteran has ankylosis of the cervical spine, nor does is show any periods of incapacitating episodes due to his neck disability.  As such, 30 percent is the maximum rating warranted for the Veteran's documented symptoms of his left neck disability.   

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, his testimony, and the medical evidence of record.  

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  He can certainly provide an eyewitness account of his visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 30 percent schedular rating.  See Fenderson.

The Board has also considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  He is awarded the highest rating possible for a service-connected neck disability without ankylosis.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his neck disability on appeal renders him unemployable.  In fact, he is currently employed.  Accordingly, a claim for TDIU is not raised by this appeal. 

In sum, based on the evidence and analysis above the Board has found the criteria for evaluation of the service-connected neck disability in excess of 30 percent are not met.  Accordingly, the claim must be denied. 

The evidence in this case preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for a right shoulder disability on a secondary basis is granted.  

A disability rating in excess of 30 percent for a neck disability is denied.  


REMAND

The Board is of the opinion that further development is warranted for the Veteran's increased rating claim for his left shoulder disability.  

By way of background, the Veteran is currently in receipt of a 20 percent rating for his left shoulder disability.  He filed his claim for increase in January 2011.  In response to his claim, he was afforded a VA examination of the shoulders in March 2011.  

During the Veteran's August 2012 Travel Board hearing, he specifically indicated that his left shoulder disability has increased in severity since his last VA examination.  He further indicated that his left shoulder range of motion has decreased and his pain level has increased.  The Veteran reported that he is physically able to reach his left arm over his head, but when he does so, his arm goes to sleep, tingles, and becomes numb.  He stated that he is unable to hold his arms over his head for more than a few minutes at a time.  

In light of the Veteran's hearing testimony, the Board finds that the increased rating claim for his left shoulder disability should be remanded.  Indeed the Veteran is separately service-connected for his radiculopathy of the left upper extremity, and he described increasing neurological symptoms during his hearing.  The Board finds, however, that there is some indication that the Veteran may have additional limitation of motion in his left shoulder than noted on his previous VA examination.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

As such, the Veteran should be afforded a new VA examination of the left shoulder to determine the current nature and severity of his service-connected disability.  

1Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's left shoulder disability. 

2.  Then, the RO or the AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the current degree of severity of his left shoulder disability.  

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  In regard to his left shoulder, this should include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  In addition, the examiner(s) should provide an opinion concerning the impact of this disability on the Veteran's ability to work.  

The rationale for each opinion expressed must be provided.

3.  The RO or the AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


